Citation Nr: 0707584	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bilateral sensorineural hearing loss, on appeal 
from the initial determination.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision that granted 
service connection and assigned a 20 percent disability 
evaluation for bilateral sensorineural hearing loss, 
effective December 18, 2003.  The veteran appealed the 
assigned rating.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the local regional office 
(RO) in June 2005.  A transcript of the hearing is associated 
with the claims file.  

This case was before the Board in April 2006, at which time 
the Board, inter alia, remanded the issue of a rating higher 
than 20 percent for bilateral hearing loss.  A rating 
decision dated in November 2006 granted a 30 percent rating 
for bilateral hearing loss, effective December 18, 2003.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Accordingly, this matter continues on appeal.  

In December 2006, the veteran submitted a VA Form 21-8940, 
Application for Compensation Based on Unemployability.  The 
RO has not yet developed or adjudicated a claim for a total 
disability rating based on individual unemployability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet App 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims).

 
FINDING OF FACT

At worst, the veteran's hearing in his right ear is 
consistent with level V, and hearing in the left ear is 
consistent with level VII.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letter dated in December 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim pertinent to 
hearing loss, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was 
informed of the type(s) of evidence needed to establish his 
claim.  The 2003 letter therefore provided notice of the 
first three elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The RO's 2003 letter also informed him that additional 
information or evidence was needed to support his claim, and 
he was asked to send the information or evidence to VA.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  Here, each of the four elements 
of proper VCAA notice has been met.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (here, the veteran's 
appeal began as a service connection claim for hearing loss).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the element of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id   The veteran was provided this notice in April 
2006.  

Although the VCAA notice with regard to the degree of 
disability did not precede the initial adjudication, the 
veteran was provided with the opportunity to respond 
following the readjudication of his claim and the issuance of 
the supplemental statement of the case in November 2006.  
Thus, the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   For this reason, the 
veteran has not been prejudiced by the timing of the April 
2006 VCAA notice.

As for the duty to assist, VA outpatient and inpatient 
treatment records have been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The Board 
recognizes that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits, and that records 
pertaining to the award of that benefit are not on file.  The 
veteran has indicated that he has received SSA since 1985.  
Additionally, he has significant nonservice-connected 
disabilities that affect his employability.  Significantly, 
the veteran was afforded VA examinations in April 2004 and 
August 2006 in conjunction with his current appeal.  
Therefore, given the age of the SSA records as well as the 
high probative value of the current evidentiary record, the 
Board finds that the SSA records are not relevant for this 
appeal.  38 C.F.R. § 3.159(c)(1) (VA will make reasonable 
efforts to obtain relevant records...).  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements and each of the five service 
connection elements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100 (2006).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. See 38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Factual Background

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
65
LEFT
75
75
70
65

The puretone average for the right ear was 65 decibels, and 
the puretone average for the left ear was 71 decibels.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 60 percent in the left ear.

The veteran testified at a hearing before a Veterans Law 
Judge at the RO in June 2005. The veteran stated that he had 
two new hearing aids, but he still could not hear properly.  
Hearing transcript, 14.   

VA outpatient treatment records dated in March 2006 show that 
the veteran complained of diminished hearing, and he was 
fitted with hearing aids.  The right ear demonstrated 
moderate to moderately-severe sensorineural hearing loss 
(SNHL) with fair speech discrimination scores.  The left ear 
had moderate to severe SNHL with poor speech discrimination 
scores.   

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
70
70
LEFT
70
70
75
65

The puretone average for the right ear was 65 decibels, and 
the puretone average for the left ear was 70 decibels.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 64 percent in the left ear.

Analysis

The veteran has contended that his hearing loss is worse than 
the current disability evaluation reflects.  As noted above, 
the disability rating for hearing loss is assigned based on a 
purely mechanical application of the numeric scores from the 
authorized audiologic testing to the relevant criteria.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992)

In this case, these results show that the greatest degree of 
hearing loss severity is from the August 2006 examination.  
That is, this examination would yield the highest percentage 
rating based on impairment.  In that testing, the average 
decibel loss of 65 in the right ear and 70 in the left ear 
were demonstrated.  The speech recognition ability score for 
the right ear was 72 percent and the left ear was 64 percent.  
Using the applicable charts relevant to Diagnostic Code 6100, 
the August 2006 audiology results show that the veteran's 
hearing in his right ear is consistent with level V, and 
hearing in the left ear is consistent with level VII. See 38 
C.F.R. § 4.85, Table VI.  As such, a 30 percent evaluation, 
and no more, is warranted.  Id., Table VI.  

The Board also observes that the use of Table VIa based only 
on puretone threshold average does not result in a higher 
schedular evaluation.  

This appeal for a higher rating stemmed from an initial 
rating determination that had granted service connection.  In 
such situations, the concept of "staged ratings" may be 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the Board finds that a rating higher than 30 
percent is not warranted at any time as of the grant of 
service connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  38 C.F.R. § 3.102.  



ORDER

An initial rating in excess of 30 percent for bilateral 
hearing loss is denied.






______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


